Case: 19-30222      Document: 00515684056         Page: 1    Date Filed: 12/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 19-30222                      December 23, 2020
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tyvon D. Taylor,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana


   Before WIENER, ENGELHARDT, and OLDHAM, Circuit Judges.
   Per Curiam:*
          We previously remanded this case to the district court for it to
   consider and state on the record “whether it would have imposed the same
   sentence knowing that: (1) it could not effectively order the backdated
   commencement of Taylor’s sentence, (2) it could not effectively order that
   Taylor be given credit for the time he served in federal custody prior to being
   sentenced, and (3) the sentence is susceptible of more than one reasonable


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30222           Document: 00515684056              Page: 2          Date Filed: 12/23/2020




                                            No. 19-30222


   interpretation.” 1 We retained jurisdiction over the appeal pending the
   district court’s answer to the inquiries on limited remand. 2
           On limited remand, 3 the district court indicated that “it would not
   have imposed the same sentence knowing that it could not order either a
   backdated sentence or credit for time served.” The district court further
   clarified “that its intent was for Taylor’s federal sentence to run concurrently
   with any state sentence to be imposed in any of the four state cases (case
   numbers 351,574; 351,577; 351,999; and 351,578).” We conclude that the
   district court fulfilled its duty by clarifying on the record the information we
   required. Accordingly, we hold that there was plain error that affected
   Taylor’s substantial rights. 4
           We vacate and remand to the district court to determine Taylor’s new
   sentence.




           1
               United States v. Taylor, 973 F.3d 414, 421 (5th Cir. 2020).
           2
               Id.
           3
             See Molina-Martinez v. United States, 136 S. Ct. 1338, 1348 (2016) (noting that
   courts have “developed mechanisms short of a full remand to determine whether a district
   court in fact would have imposed a different sentence absent the error”); United States v.
   Currie, 739 F.3d 960, 965, 967 (7th Cir. 2014) (ordering a limited remand so that the district
   court could consider, and state on the record, whether it would have imposed the same
   sentence knowing that the defendant was subject to a lower minimum term of
   imprisonment).
           4
               See United States v. Sanchez-Hernandez, 931 F.3d 408, 410 (5th Cir. 2019).




                                                   2